Title: 1774. Fryday. Sept. 23.
From: Adams, John
To: 


       Walked along Second Street Southward, untill I got out of the City into the Country. The Uniformity of this City is dissagreable to some.— I like it.
       Dined with the late Chief Justice Allen—with all the Gentlemen from North Carolina, and Mr. Hambleton Hamilton, late Governor— and Mr. Andrew Allen Attorney General.
       
       We had much Conversation, about Mr. Franklin. The Chief Justice and Attorney General had much droll Chat together.
      